Citation Nr: 0207443	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.  He died in May 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

This case was before the Board in December 1999 at which time 
it was remanded for additional development.  In a statement 
dated in May 2000, the appellant stated that she had been 
provided the provisions of 38 U.S.C.A. § 1318 and did not 
believe that she was entitled to VA death benefits on the 
grounds that her husband should have been entitled to a total 
rating for the 10 years preceding his death.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in May 1997 at age 62.  The immediate 
cause of death was cerebrovascular accident due to 
cerebrovascular disease.  Other significant conditions listed 
as contributing to the veteran's death were coronary artery 
disease.

3.  At the time of his death, the veteran was service-
connected for the following conditions:  residuals of a right 
knee meniscectomy, evaluated as 30 percent disabling; 
lumbosacral spine degenerative disc and joint disease, 
evaluated as 20 percent disabling; right ankle arthralgia and 
osteophyte reaction, evaluated as 10 percent disabling; 
residuals of a left knee meniscectomy, evaluated as 10 
percent disabling; and residuals of malaria, evaluated as 
noncompensable.  Additionally, the veteran was granted a 
total rating based on unemployability due to service-
connected disabilities, effective August 17, 1993.

4.  Cerebrovascular disease or any coronary disorder was not 
manifest during the veteran's military service or within one 
year of his separation from service.

5.  The fatal cerebrovascular accident due to cerebrovascular 
disease occurred during a coronary artery bypass graft 
procedure and is not shown to be related to any incident of 
service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), went into effect.  The new statute amended and 
clarified VA's duties to notify and assist claimants, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Hereinafter known collectively as VCAA.

VA has a duty to notify the appellant of the evidence needed 
to substantiate her claim.  VA also has a duty to assist the 
appellant in obtaining relevant evidence if a reasonable 
possibility exists that such assistance would aid in 
substantiating her claim.  The duty to assist includes 
obtaining the veteran's service medical records and other 
records pertaining to service, records of relevant treatment 
at VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

The duty to assist may also include obtaining a medical 
opinion if such an opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that VA has met its duty to 
notify the appellant of the evidence needed to substantiate 
her claim by virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal.  The appellant was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim. 

The RO made reasonable efforts to obtain relevant records 
identified by the appellant and obtained an opinion from a 
medical expert regarding this claim.

In view of the actions by the RO, the Board finds that VA has 
complied with the newly enacted notification and duty-to-
assist provisions of the VCAA.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be presumed for certain chronic 
diseases, including organic heart disease, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Background.  The evidence on file shows that at the time of 
his death the veteran was service-connected for the following 
disabilities:  residuals of a right knee meniscectomy, 
evaluated as 30 percent disabling; lumbosacral spine 
degenerative disc and joint disease, evaluated as 20 percent 
disabling; right ankle arthralgia and osteophyte reaction, 
evaluated as 10 percent disabling; residuals of a left knee 
meniscectomy, evaluated as 10 percent disabling; and 
residuals of malaria, which was assigned a noncompensable 
disability rating.  Additionally, the veteran was granted a 
total rating based upon individual unemployability by an 
April 1996 rating decision, effective August 17, 1993.  The 
evidence does not show that the veteran was service-connected 
for cerebrovascular disease or any other type of heart 
disorder at the time of his death.  

A review of the veteran's service medical records reveals 
that the veteran was treated in service for a right knee 
injury and underwent a right medial meniscus.  He was also 
treated for malaria.

By rating decision in January 1982 service connection was 
granted for status post right medial meniscus, and a 20 
percent rating was assigned.  Service connection was also 
granted for malaria, and a noncompensable rating was 
assigned.

By rating decision in August 1989 the rating for the right 
knee disorder was increased to 30 percent.

By a decision dated in July 1990, the Board held that the 
veteran's right knee disorder did not warrant a rating in 
excess of 30 percent and granted service connection for a 
right ankle disorder.

In April 1993, the United States Court of Veterans Appeals 
(Court), (now the United States Court of Appeals for Veterans 
Claims), affirmed the Board's July 1990 denial of an 
increased rating for a right knee disorder.

By rating action in April 1996 the RO established service 
connection for a left knee disorder and a lumbosacral spine 
disorder, both secondary to the right knee disorder.  A 10 
percent rating was assigned for the left knee disorder and a 
20 percent rating was assigned for the back disorder.  The 
total combined rating was 60 percent disabling, and a TDIU 
was granted effective from August 17, 1993.

The veteran died on May [redacted], 1997, while hospitalized for a 
coronary artery bypass graft renewal.  After the procedure he 
failed to awaken and died the next day in the hospital.  The 
immediate cause of death is listed as cerebrovascular 
accident due to cerebrovascular disease.  Other significant 
conditions listed as contributing to the veteran's death were 
coronary artery disease.

The veteran's death certificate shows that he died in May 
1997 at the Mercy General Hospital, where he had been 
hospitalized beginning in April 1997.  The immediate cause of 
death is listed as cerebrovascular accident due to 
cerebrovascular disease.  Other significant conditions listed 
as contributing to the veteran's death were coronary artery 
disease.  It is noted that the death certificate indicates 
that the veteran underwent a coronary artery bypass graft at 
Mercy General Hospital shortly before his death.

In a statement dated in May 1997, Jerry F. Toller, M.D., 
noted that the veteran had been his patient from September 
1974 until the veteran's recent death.  Further, Dr. Toller 
reported that the veteran experienced ongoing stress due to 
his various injuries (back, knees, ankles), and illness such 
as malaria residuals.  Moreover, Dr. Toller stated that this 
stress was compounded by bureaucratic frustration in dealing 
with his disabilities.  Dr. Toller opined that the veteran's 
stress played a contributory role in the development and 
progression of his vascular, cerebral, and cardiac disease 
that led to his fatal outcome.

In a June 1997 rating decision, the RO denied the appellant's 
claim of service connection for the veteran's death.  With 
respect to Dr. Toller's opinion, the RO stated that in 1995 
the Veterans Health Administration (VHA) advised the Veterans 
Benefits Administration (VBA) that physiological responses to 
acute stressful events were well documented, but that the 
long-term latent effects of stress in the etiology of 
vascular diseases were not well documented and were still 
under investigation.  Also, the RO stated that in 1996 the 
VHA advised the VBA that the exact nature of the relationship 
of post traumatic stress disorder to cardiovascular disorders 
and mechanisms involved remained under investigation.  It was 
also stated that there was preliminary clinical evidence of a 
relationship, but that there was as yet no hard scientific 
evidence to support the clinical data, with research on this 
issue ongoing.  The RO found that Dr. Toller had not  
provided any evidence to show that the veteran had been 
diagnosed with any psychiatric disability or that such a 
disability was directly due to or proximately the result of 
the veteran's service-connected disabilities.  Further, Dr. 
Toller had not provided any evidence to show that this 
psychiatric disability directly caused the veteran's 
cardiovascular disease that led to his death.  As such, the 
RO concluded that there was no basis in the evidence of 
record to establish service connection for the cause of the 
veteran's death.

The appellant appealed the June 1997 rating decision to the 
Board.  In both her August 1997 Notice of Disagreement and a 
February 1998 Substantive Appeal the appellant referenced Dr. 
Toller's May 1997 statement in support of her claim.  She 
maintained that the veteran experienced stress over his 
service-connected disabilities, especially in regard to 
dealing with VA about those disabilities.  With respect to 
the VHA opinions referenced by the RO in the June 1997 rating 
decision, the appellant contended that there must be some 
sort of "tie-in" between stress and cardiovascular 
conditions, otherwise those studies would not have been 
initiated.  

In December 1999, the Board remanded this matter for 
development.  Among other things the RO was to associate 
copies of the VHA opinions referenced in the June 1997 rating 
decision with the claims folder.  The RO was to also inquire 
as to the current status of this research and document the 
results of such inquiry.  All pertinent records of healthcare 
concerning the veteran's death were to be obtained from all 
providers identified by the appellant who treated him.  
Finally the claims folder was to be made available to an 
appropriately qualified physician for review.  The physician 
was to express an opinion as to whether it was as likely as 
not that the stress the veteran experienced as a result of 
his service-connected disabilities caused or contributed to 
his cardiovascular disease and/or coronary artery disease.  

Subsequently, the RO received an April 2000 response from the 
Compensation and Pension Service Q&A Committee addressing the 
question of the relationship between PTSD, or a nervous 
condition and a cardiovascular condition.  The response was 
that there was no changes to the policy outlined in Fast 
Letter 96-95 dated September 26, 1996.  There was no accepted 
positive relationship between PTSD and any cardiovascular 
condition.  This was further affirmed by a recent study of 
the National Center for PTSD which concluded it was premature 
to draw any firm conclusions regarding a causative 
relationship between PTSD and cardiovascular disease.

The RO received authorization and consent forms from 
appellant for Mercy General Hospital and for Dr. Toller.  Dr. 
Toller's office notified the RO in May 2000 that the 
veteran's medical records were destroyed on May 11, 2000, as 
they only kept records 3 years after the patient has expired.  
Mercy General Hospital submitted duplicate copies of medical 
records from his terminal hospitalization.

A medical expert opinion was requested in July 2000 and 
received in August 2000.  The medical expert reviewed 
pertinent information in the claims folder, to include the 
opinion from Dr. Toller as well as the medical records for 
the veteran.  The physician noted that the veteran had 
experienced a myocardial infarct in 1972 and underwent a 
four-vessel coronary artery bypass graft in 1982 after 
another myocardial infarct.  The physician noted that the 
appellant had reported that the veteran had ongoing stress 
from battling for compensation and that she felt this was 
contributory to the veteran's death.  The physician noted the 
studies reported in medical literature regarding the effect 
between stress and stroke and cardiovascular disease and 
concluded that "the balance of the medical literature suggest 
that the association of nonspecific stress isn't in general 
causal of coronary artery disease, stroke or myocardial 
infarction per se."  This opinion was returned for 
clarification as the wording was not in compliance with the 
RO instructions.  In addition the opinion was not signed by 
the physician.  A revised and signed addendum to the 
physician's report was returned in October 2000.  The medical 
expert stated the following:

I feel the balance of the evidence in the 
C-File reflects that it is not as likely 
as not that the veteran's coronary 
disease is related to stress in the 
service.

The concept of causality with regard to 
nonspecific stress in coronary disease 
has been studied in fair detail.  There 
has been no accepted association between 
nonspecific stress and cardiac inpoints.  
Given the lack of medical substantiation 
linking nonspecific stress to cardiac 
inpoints, there is no medical 
substantiation to that link in this 
particular case.  There is no medical 
evidence indicating that there was a 
specific incidence of aggravation of the 
coronary disease by the stress in any 
specific manner.

Therefore, I feel that given the 
information as stated in the chart in the 
absence of any specific incidences of 
coronary disease aggravated or worsened 
by stress, it is unlikely that the 
veteran's service-connected disabilities 
caused or contributed in a material 
substantial way to the veteran's death.   


Analysis.  The veteran died at the age of 62 as the result of 
a cerebrovascular accident due to cerebrovascular disease.  A 
significant condition contributing to death was coronary 
artery disease.

The medical evidence of record does not indicate that 
coronary artery disease or cerebrovascular disease was 
present during the veteran's service or until several years 
thereafter.  Rather, the appellant essentially maintains that 
the veteran suffered from stress caused by his service-
connected disorders and his attempts to gain increased 
benefits from VA over the years, and that this stress played 
a part in the veteran's death.  The opinion of Dr. Toller 
suggests that this stress played a contributory role in the 
development of his vascular, cerebral, and cardiac disease 
that led to the cerebrovascular accident suffered during his 
final hospitalization, and advanced or at least contributed 
to his death.  However, Dr. Toller has not referenced any 
medical studies or provided a rationale to support his 
opinion.

The VHA has considered whether there is a possible 
relationship between stress and cardiovascular disease.  
Studies to address this question are continuing.  However, 
the VHA has concluded that, based on all of the available 
evidence, a causative relationship between long-term stress 
and the subsequent development of cardiovascular disease has 
not been established.

As noted above a medical opinion was obtained in which the 
physician opined that it was unlikely that the veteran's 
service-connected disabilities caused or contributed in a 
material substantive way to the veteran's death.  In this 
regard, the Board has the duty to assess the credibility and 
weight to be given to the evidence. See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.

In support of her claim, the appellant has provided a number 
of her own statements, to the effect that the veteran's 
service-connected disabilities caused, or contributed to his 
death.  However, the record does not show that the appellant 
possesses the requisite experience, training or education to 
qualify as a medical expert in order for her statements to be 
considered competent medical evidence as to the questions 
presented in her appeal.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, her opinion is of 
little probative value.

The Board finds that the VA medical opinion which was 
provided in October 2000 to be of more probative weight than 
the statements of the appellant and the opinion of Dr. 
Toller.  The October 2000 opinion addressed the nature of the 
relationship between the veteran's service-connected 
disabilities and the cause of his death.  In this opinion the 
VA physician, having reviewed the claims folder, opined that 
it was unlikely that the veteran's service-connected 
disabilities caused or contributed in a materially 
substantial way to his death.  The Board places great 
probative weight on this opinion, since it was rendered after 
a thorough review of pertinent information in the claims 
folder, to include the opinion from Dr. Toller as well as the 
medical records for the veteran.  The physician noted that 
the veteran reportedly had ongoing stress from battling for 
compensation for his service-connected disabilities and 
discussed the studies reported in medical literature 
regarding the effect between stress and stroke and 
cardiovascular disease.  The physician concluded that "the 
balance of the medical literature suggest that the 
association of nonspecific stress isn't in general causal of 
coronary artery disease, stroke or myocardial infarction per 
se."  The medical expert concluded that it was unlikely that 
the veteran's service-connected disabilities caused or 
contributed in a material substantial way to the veteran's 
death.

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of the probative medical 
evidence establishes that the veteran's service-connected 
disabilities did not caused or contributed substantially or 
materially to his death.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for entitlement to service connection for the cause 
of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

